DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-11 are pending.
Claims 1-3 & 5-11 are rejected.
Claim 4 is objected to.
Information Disclosure Statement
The information disclosure statements filed December 21, 2020 & April 21, 2022 fail to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  they have been placed in the application file, but the information referred to therein has not been considered.
Specifically, the NPL document entitled “TW Office Action” on the IDS filed December 21, 2020 and the NPL document entitled “CN Office Action” on the IDS filed April 21, 2022 do not include English translations.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, Claim 2 recites the limitation “wherein an end facet of the at least one optical fiber defines a normal line which is kept substantially parallel to the central axis [emphasis added]” on Lines 1-3. Given that a normal line is defined as a line perpendicular to an axis, it is unclear how a normal line (i.e., perpendicular line) can be kept parallel to the central axis. For the purpose of examination, “wherein an end facet of the at least one optical fiber defines a normal line which is kept substantially parallel to the central axis” is being interpreted as wherein a distance between an end facet of the least one optical fiber and the center of the axis is constant.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teramura in a first embodiment (hereinafter "First Teramura") (US 2007/0078305).
Regarding Claim 1, First Teramura discloses an optical fiber scanning probe (Fig. 1, 10; [0054]), comprising:
a rotor (Fig. 1, a rotation assembly comprising 12 and 15; [0059]) comprising a torque rope (Fig. 1, 12; [0058]), the torque rope being rotatable about a central axis of the torque rope ([0058]); and
at least one optical fiber (Fig. 1, 13; [0058]) disposed on the rotor ([0059]) and eccentric relative to the torque rope ([0067]), and a central axis of the at least one optical fiber being substantially parallel to the central axis of the torque rope ([0067] & see Fig. 1);
wherein when the torque rope rotates about the central axis of the torque rope, the rotor brings a free end of the at least one optical fiber to scan along an arc path ([0060], [0067] & see Fig. 3).
Regarding Claim 2, First Teramura discloses the optical fiber scanning probe according to Claim 1. First Teramura further discloses wherein an end facet of the free end of the at least one optical fiber defines a normal line which is kept substantially parallel to the central axis of the torque rope when the torque rope rotates (Fig. 1, 12 and 13 are rotated together and since 17 of 13 is attached to 13, an axial distance between 12 and 17 does not change; [0062])
Regarding Claim 8, First Teramura discloses the optical fiber scanning probe according to Claim 1. First Teramura further discloses further comprising a probe casing (Fig. 1, 11; [0058]), wherein the rotor and the at least one optical fiber are disposed in the probe casing ([0058]).
Regarding Claim 10, First Teramura discloses the optical fiber scanning probe according to Claim 1. First Teramura further discloses wherein the rotor further comprising a rotating body (Fig. 1, 15; [0059]), the torque rope and the at least one optical fiber are disposed on the rotating body ([0059]), and the central axis of the at least one optical fiber is spaced apart from the central axis of the torque rope ([0067]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Teramura in a first embodiment (hereinafter "First Teramura") (US 2007/0078305) in view of Tanaka et al. (hereinafter "Tanaka") (US 2005/0272976).
Regarding Claim 3, First Teramura discloses the optical fiber scanning probe according to Claim 1. First Teramura further discloses wherein the rotor further comprises a holder (Fig. 1, 15; [0059]), and the at least one optical fiber is disposed in the holder ([0059]).
First Teramura fails to explicitly disclose wherein the rotor further comprises a sleeve, the sleeve is sleeved outside the torque rope, and the holder is disposed on an outer surface of the sleeve.
However, Tanaka teaches an imaging system (Fig. 1, 1; [0299]), comprising:
a rotor (Fig. 1, 3; [0299]) comprising:
a torque rope (Fig. 1, 16; [0303]);
a holder (Fig. 1, 22; [0308]);
a sleeve (Fig. 1, 26; [0308]);
wherein the torque rope being rotatable about a central axis of the torque rope ([0307];
wherein the sleeve is sleeved outside the torque rope ([0311]); and
the holder is disposed on an outer surface of the sleeve ([0311]).
The advantage of the cylinder is to allow for free rotation in the holder (Tanaka; [0311]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the support member as disclosed by First Teramura, to include the cylinder taught by Tanaka, to allow for free rotation in the holder (Tanaka; [0311]).
Regarding Claim 9, First Teramura discloses the optical fiber scanning probe according to Claim 8. First Teramura fails to explicitly disclose a power source disposed outside the probe casing and the torque rope is connected to the power source.
However, Tanaka teaches an imaging system (Fig. 51, 201; [0469]), comprising:
a probe casing (Fig. 51, 204; [0470]);
a torque rope (Fig. 51, 232; [0484]);
a power source (Fig. 51, 210; [0478]);
wherein the power source is disposed outside the probe casing (see Fig. 51); and
wherein the torque rope is connected to the power source ([0487]).
The advantage of the external power unit is to detach the power unit from the device when not required (Tanaka; [0479]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the optical probe as disclosed by First Teramura, with to include the external power unit taught by Tanaka, to detach the power unit from the device when not required (Tanaka; [0479]).
Regarding Claim 11, First Teramura discloses an endoscope (Fig. 3, 50; [0055]), comprising:
a housing (Fig. 3, 11; [0055]); and
the optical fiber scanning probe according to Claim 1 (FOR THE SAKE OF BREVITY THE REJECTION OF CLAIM 1 IS NOT REPRODUCED HEREIN).
First Teramura fails to explicitly disclose an image sensor; and wherein the image sensor and the optical fiber scanning probe are disposed inside the housing, and an axial extending direction of the optical fiber scanning probe is substantially parallel to an axial extending direction of the image sensor.
However, Tanaka teaches an endoscope (Fig. 115, 402; [0699]), comprising:
a housing (Fig. 115, an outer shell of 402; [0703]);
an image sensor (Fig. 115, 412; [0609]);
a torque rope (Fig. 115, 475b; [0701]); and
wherein the image sensor and the torque rope are disposed inside the housing (see Fig. 115); and
wherein an axial extending direction of the torque rope is substantially parallel to an axial extending direction of the image sensor (an extending direction of 475b is substantially parallel an extending direction of 412; see Fig. 115).
The advantage of the image sensor is to provide a real-time image of the body cavity (Tanaka; [0302]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the endoscope as disclosed by First Teramura, to include the image sensor taught by Tanaka, to provide a real-time image of the body cavity (Tanaka; [0302]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Teramura in a first embodiment (hereinafter "First Teramura") (US 2007/0078305) in view of Tanaka et al. (hereinafter "Tanaka") (US 2005/0272976) as applied to Claim 3 above, and further in view of Teramura in a second embodiment (hereinafter "Second Teramura") (US 2007/0078305).
Regarding Claim 5, First Teramura, as previously modified by Tanaka, discloses the optical fiber scanning probe according to Claim 3.
First Teramura fails to explicitly disclose wherein a number of the at least one optical fiber is multiple, and central axes of the multiple optical fibers are spaced apart from the central axis of the torque rope by different distances.
However, Second Teramura teaches an optical fiber scanning probe (Fig. 10, 140; [0076]), comprising:
a torque rope (12; [0078]), the torque rope being rotatable about a central axis of the torque rope ([0078]); and
a plurality of optical fibers (Fig. 10, 13; [0076]); and
central axes of the multiple optical fibers are spaced apart from the central axis of the torque rope by different distances ([0066]).
The advantage of the multiple optical fibers is to scan an object at higher speeds (Second Teramura; [0077]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the optical probe as disclosed by First Teramura, as previously modified by Tanaka, to include the multiple optical fibers taught by Second Teramura, to scan an object at higher speeds (Second Teramura; [0077]).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Teramura in a first embodiment (hereinafter "First Teramura") (US 2007/0078305) in view of Tanaka et al. (hereinafter "Tanaka") (US 2005/0272976) as applied to Claim 3 above, and further in view of Wood et al. (hereinafter "Wood") (US 2015/0031948).
Regarding Claims 6-7, First Teramura, as previously modified by Tanaka, discloses the optical fiber scanning probe according to Claim 3.
First Teramura fails to explicitly disclose wherein the rotor further comprises an anchor spaced apart from the holder, and the torque rope and the at least one optical fiber pass through the anchor; and wherein the anchor has a through hole, the at least one optical fiber passes through the through hole, and a size of the through hole is larger than a diameter of the at least one optical fiber.
However, Wood teaches an optical fiber scanning probe (Fig. 2, 10’; [0033]), comprising:
a torque rope (Fig. 2, 40; [0041]);
at least one optical fiber (Fig. 2, an optical fiber; [0038]);
an anchor (Fig. 2, 24; [0033]) spaced apart from a holder (Fig. 2, 22; [0033]);
wherein the torque rope and the at least one optical fiber pass through the anchor ([0038] & [0042]); and
wherein the anchor has a through hole (Fig. 2 & 4, 30; [0044]), the at least one optical fiber passes through the through hole ([0038]), and a size of the through hole is larger than a diameter of the at least one optical fiber ([0043]).
The advantage of the anchor with the large through hole is to prevent rotation of the optical fiber beyond a predetermined threshold (Wood; [0043]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the optical probe as disclosed by First Teramura, as previously modified by Tanaka, to include the anchor with the large through hole taught by Wood, to prevent rotation of the optical fiber beyond a predetermined threshold (Wood; [0043]).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 4, First Teramura, as previously modified by Tanaka, discloses the optical fiber scanning probe according to Claim 3. First Teramura further discloses a probe casing (Fig. 1, 11; [0058]) and wherein the rotor and the at least one optical fiber are disposed in the probe casing ([0058).
First Teramura, Tanaka or any other prior art of record fail to explicitly disclose a base and a pivotal component; the holder is connected with the sleeve through an elastic member, the base is disposed on the outer surface of the sleeve, the pivotal component is rotatably disposed on the base, the holder comprises a gear rack, the gear rack is separated from the pivotal component or engaged with the pivotal component by interaction between the pivotal component and the probe casing so as to adjust a distance between the central axis of the at least one optical fiber and the central axis of the torque rope.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0280980; US 2016/0223754; US 2016/202417; US 2015/0359510; US 2015/0173622; US 2014/0168654; US 2013/0345510; US 2011/0098530; U.S. 7,566,300; KR-20050072601-A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795               
                                                                                                                                                                                         /AARON B FAIRCHILD/Primary Examiner, Art Unit 3795